Citation Nr: 1508282	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-30 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on October 4, 2011, for emergency room treatment at St. Alexius Medical Center in Bismarck, North Dakota.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fargo, North Dakota.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses, this local VAMC decided the claim, rather than the local Regional Office (RO), and thus is the Agency of Original Jurisdiction (AOJ).  

In September 2013, as support for this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  At the conclusion of the hearing the Veteran submitted additional evidence and waived his right to have the VAMC initially consider it as the AOJ, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board is proceeding with its consideration of this claim, including in light of this additional evidence.  


FINDINGS OF FACT

1.  On October 4, 2011, the Veteran received private medical care at St. Alexius Medical Center for a nonservice-connected disability (left leg pain). 

2.  The totality of the evidence indicates that treatment was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of these unauthorized private medical expenses incurred on October 4, 2011, at St. Alexius Medical Center.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Generally, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  This claim, however, is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  And these laws pertaining to these duties to notify and to assist and their implementing regulations are inapplicable to this type of claim.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

The Board nonetheless has considered whether this Veteran has had fair opportunity to present argument and evidence in support of this claim.  And though not strictly required by law, a Veterans Claims Assistance Act (VCAA) notice letter was mailed to him in October 2012.  In addition, he was provided an October 2012 statement of the case (SOC).  These documents duly informed him of what evidence was needed to establish his entitlement to the benefit sought, of what VA would do or had done to assist him in substantiating his claim, and of what evidence he should provide in this regard.  Therefore, he has received notice in fully developing this claim.


VA also has taken all appropriate and reasonable actions to assist the Veteran in fully developing this claim, including by obtaining his private medical records (including concerning the specific treatment at issue), and providing him a videoconference hearing before the undersigned VLJ of the Board to allow the Veteran time and opportunity to make his argument orally as to why he is entitled to payment or reimbursement of these medical expenses in question.  There is no suggestion of any evidence still needing to be obtained.  The Board, therefore, is proceeding with its consideration of this claim.

II.  Reimbursement of Unauthorized Medical Expenses

On October 4, 2011, the Veteran called the VA Bismarck Community Based Outpatient Clinic (CBOC) with complaints of severe left leg pain.  According to the October 2011 VA telephone contact note, he stated the pain had begun that morning with shooting pain down from his left side, left leg, and left ankle.  He admitted to the pain being relatively new, as he usually has back or right leg pain.  He indicated that, although he could bear weight on it, he could barely lift his leg.  The matter was discussed with a VA family nurse practitioner (FNP), and the Veteran was instructed to go to the local emergency room to seek emergency medical treatment because the Bismarck CBOC did not have the resources to fully assess his left leg pain.  He stated that his driver would take him to the emergency room at St. Alexius Medical Center.  See the October 2011 VA telephone contact note.

The Veteran arrived at the emergency trauma center of St. Alexius Medical Center that afternoon on October 4, 2011.  According to the private medical records, he arrived at triage and was assessed with a level 3 acuity.  He reported a long-standing history of back pain with recently increased pain to the left lower lumbar area radiating down to the left ankle.  He described the pain as being moderate in degree.  He said the pain was sharp and similar to prior episodes of throbbing pain, which was worsened by sitting and often relieved by standing.  He denied any bladder dysfunction, bowel dysfunction, sensory loss, motor loss, or injury.  He requested pain relief until the next day when he would be seen, evaluated, and treated by his primary care physician (PCP) at the VA hospital in Fargo.  See the October 2011 private medical report.  

Upon physical examination, the Veteran was alert, correctly oriented times four (meaning to time, place, person, and situation) and appeared to be in no acute distress.  He complained of continuing low back pain with radiation into his left leg and left ankle; however, inspection of his back and neck were normal.  There was limited range of motion in his right and left lower legs.  He was given Valium, Morphine and Phenergan for his pain.  He was reassessed after the medication was administered, and he reported his pain level at a 6 out of a 10.  It was noted that his status had improved, and he was discharged to home.  He walked out of the emergency trauma center of St. Alexius on his own albeit accompanied by family.  

In June 2012, a VA clinician reviewed the claims file and determined that the treatment provided in October 2011 was not emergent care.  This reviewing VA clinician observed the Veteran admitted to having a follow-up appointment at the VAMC in Fargo, North Dakota, the following day.  This reviewing VA physician further added that the Veteran's VA PCP could have prescribed pain medication for him to pick up locally if needed on that day, rather than seeking emergency medical treatment.  In July 2012, so the following month, a second-level review was done by an additional VA clinician, who agreed with the June 2012 opinion.  

In a September 2013 statement, J.B. indicated she drove the Veteran to St. Alexius Medical Center on the day in question.  She explained that he had contacted her via phone call and had asked for a ride to the Bismarck CBOC because of the severity of his left leg pain.  She explained however that, on the way to the clinic, a VA nurse practitioner called the Veteran and advised him not to come to the Bismarck CBOC because they were unable to do anything for him and booked with appointments.  She said the Veteran therefore was told to go directly to St. Alexius emergency room and the nurse practitioner would call St. Alexius to inform them of his arrival.  The following day, according to J.B.'s account, the Veteran called her to inform her that he was traveling to the Fargo VAMC to see his physical therapist.  He told J.B. that he was given a shot of Valium and Morphine while at St. Alexius so that he could withstand the bus ride to Fargo for his scheduled appointment.  See the September 2013 statement.  

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A.  §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible Veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible Veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible Veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible Veterans with service-connected conditions.  

The Veteran has not been determined to have any service-connected disability, including affecting his left leg.  There equally is no indication in the record, nor has he alleged, that he has total disability due to service-connected disabilities or that his treatment at the private medical facility at issue was for an adjudicated service-connected disability, or a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Thus, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 C.F.R. §§ 17.47(i), 17.120.

Consequently, the only possible route to have these medical expenses paid or reimbursed is if he satisfies the requirements of 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2014).

Under 38 U.S.C.A. § 1725, a Veteran may be eligible for reimbursement provided that he is (1) an active participant in VA health care, and ( 2) is personally liable for the emergency treatment furnished.  A Veteran is an active participant in VA health care if:  (1) he or she is enrolled in the VA health care system; and (2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if:  (1) he or she if financially liable to the provider of the emergency treatment for that treatment; (2) he or she has no entitlement to care or services under a health-plan contract; (3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.  

According to 38 C.F.R. § 17.1002, payment or reimbursement under § 1725 may be made only if the following eight conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);


(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011).

See 38 C.F.R. § 17.1002.  

Relatively recently the relevant regulations have been amended; specifically, 38 C.F.R. § 17.1002(g) was amended as it pertains to whether private insurance will provide for full reimbursement for private emergency services rendered due to an accident or work-related injury, in a manner with no practical impact or applicability under the facts of the current appeal.  See 77 Fed. Reg. 23615 (issued April 20, 2012, and amending 38 C.F.R. § 17.1002(g) effective May 21, 2012).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

During his September 2013 videoconference hearing before the Board, the Veteran testified that his left leg pain was excruciating (extreme), so emergent, and that treatment at St. Alexius Medical Center was his only real option and of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He further added that his pain was a 10 out of 10, in terms of severity, prior to his treatment at St. Alexius, and that VA instructed him to go there since the VA clinic where he was normally treated was ill equipped to provide the care he needed.  See the September 2013 Board hearing transcript.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at this private facility on October 4, 2011.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).  

Pursuant to 38 U.S.C.A. § 1703(a), "[w]hen [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized, may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.  

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95 at 9 (Mar. 31, 1995) (stressing that authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In the present case, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the private medical expenses he incurred while at St. Alexius Medical Center on October 4, 2011.  The Board recognizes that he was seemingly instructed by VA to go to his nearest emergency room on that day; however, this fact alone is not tantamount to authorization for VA payment of any private medical expenses that ensued, instead, mere advice.  Therefore, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

That said, the Veteran already has met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  It already has been determined by the VAMC that this claim for reimbursement was timely filed by him; that he is financially liable to the private provider of treatment; that he does not have health insurance; that he was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of this treatment; that he is ineligible for reimbursement under 38 U.S.C. 1728; that the services in question were provided in a hospital emergency department; and finally, that stabilization is not at issue because he was seen for just approximately four hours and discharged after he was considered stabilized.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2014).
Thus, the only remaining issues are:  (1) whether the October 4, 2011, hospitalization at St. Alexius Medical Center was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available on that date, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. §§ 17.53, 17.1002(b), (c).  Simply stated, the Veteran prevails if the Board concludes a "medical emergency" existed and a VA facility was not feasibly available on October 4, 2011, under applicable VA law and regulations.  

Based on the evidence of record, however, the Board finds that these remaining requirements for payment or reimbursement of these unauthorized medical expenses are not met, even under the amended version of 38 U.S.C.A. § 1725.  In this regard, the totality of the circumstances demonstrates that the Veteran's treatment at St. Alexius Medical Center was not "emergency treatment" under the amended version of 38 U.S.C.A. § 1725(f)(1), due to the lack of a medical emergency and VA facilities being feasibly available.  


Although the Veteran is competent to describe his symptoms on October 4, 2011, the Board finds the medical evidence of record on the issue of whether a "medical emergency" existed at that time to be more credible and probative than his lay assertions.  According to him, and as was documented by the private treatment records and administrative VA (telephone) records, he had been experiencing severe left leg pain that morning, prior to his emergency room visit, and upon his arrival at St. Alexius he reported his pain being a 10 out of 10 in terms of severity.  But upon entering into triage, his status was assessed as level three.  According to the Emergency Severity Index (ESI), a level three patient is considered a stable patient, should be seen urgently by a physician (within 30 minutes), often requires laboratory and radiology testing and medication, but usually is then discharged.  See Emergency Severity Index (ESI):  A Triage Tool for Emergency Departments Version 4, available at http://www.esitriage.org.  Furthermore, the Veteran was alert, correctly oriented, and not in any acute distress.  And while admittedly pain medication was prescribed during his treatment at St. Alexius, it was noted that his condition had improved by time of departure and he left the emergency department walking on his own accord just approximately four hours later.  No medical personnel ever described his condition as being severe or potentially life threatening and the objective medical evidence fails to show his symptoms and, as importantly, consequent impairment rose to that level.  More importantly, two VA clinicians reviewed the relevant records and concluded in June and July 2012 that his treatment at issue was not emergent in nature as his VA PCP could have called in a prescription for pain medication for him to pick up locally that same day.  Thus, there is no persuasive medical or lay evidence of record that a "medical emergency" existed on October 4, 2011, at least as has been defined in the relevant statutes, regulations and precedent cases.


Because the facts of this case do not meet the "medical emergency" requirement defined by 38 U.S.C.A. § 1725(f)(1), reimbursement is prohibited.  The Board need not address other criteria such as the "feasible availability" of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  Moreover, as the preponderance of the evidence is against payment or reimbursement of these medical expenses, there is not the required reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1725, 5107 (West 2014).


ORDER

This claim of entitlement to payment or reimbursement of the unauthorized medical expenses incurred on October 4, 2011, for emergency room treatment at St. Alexius Medical Center in Bismarck, North Dakota, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


